t c memo united_states tax_court larry e austin and belinda austin petitioners v commissioner of internal revenue respondent estate of arthur e kechijian deceased susan p kechijian and scott e hoehn co-executors and susan p kechijian petitioners v commissioner of internal revenue respondent docket nos filed date lynn forrest chandler jonathan p heyl and timothy p lendino for petitioners nina e choi patricia p davis and mark l hulse for respondent memorandum findings_of_fact and opinion lauber judge with respect to petitioners larry e austin and belinda austin the internal_revenue_service irs or respondent determined deficiencies and accuracy-related_penalties as follows year deficiency penalty sec_6662 dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number with respect to petitioners estate of arthur e kechijian and susan p kechijian the irs determined deficiencies and accuracy-related_penalties as follows year deficiency penalty sec_6662 dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number this case involves a complex set of transactions that give rise to five prin- cipal issues for convenience we will generally refer to larry austin and the late arthur kechijian as petitioners the first question is whether stock petitioners received in date labeled restricted_stock was subject_to a substantial risk of forfeiture when issued to them as they contend or rather was substantially_vested within the meaning of sec_831 and sec_1_83-1 income_tax regs as respondent contends we resolve this issue in petitioners’ favor second respondent contends that certain transactions involving petitioners’ closely held s_corporation and a related employee_stock_ownership_plan esop lacked economic_substance in the event we find that petitioners’ stock was sub- ject to a substantial_risk_of_forfeiture upon receipt respondent urges lack of eco- nomic substance as an alternative ground for finding that petitioners had various amounts of taxable_income for we resolve this issue in petitioners’ favor and find no deficiencies for third if the first two issues are resolved against him respondent contends that the fair_market_value fmv of petitioners’ stock constituted taxable_income to them when the restrictions lapsed on date notwithstanding their purported surrender of the stock finding that the transaction by which the shares were surrendered and repurchased lacked economic_substance we 1all statutory references are to the internal_revenue_code code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar resolve this issue in respondent’s favor and conclude that each petitioner must report for taxable compensation income of approximately dollar_figure million the fourth question concerns a dollar_figure million special dividend that the s_corporation paid in we conclude that each petitioner acquired by virtue of the dollar_figure million income inclusion mentioned above a sufficient basis in his shares to absorb this dividend the dividend therefore was not separately taxable to either of them finally we sustain respondent’s determination that petitioners are liable for accuracy-related_penalties for findings_of_fact the parties filed a stipulation of facts and accompanying exhibits that are incorporated by this reference when the petitions were filed larry austin and arthur kechijian resided in north carolina belinda austin and susan kechijian who are parties to these cases solely by virtue of having filed joint federal_income_tax returns with their husbands likewise resided in north carolina mr kechijian died in he resided in north carolina at that time and his will was probated in north carolina on date we substituted his estate as a party petitioner a the umlic entities and the esop petitioners worked together for more than years in the distressed_debt loan portfolio business before petitioners were the original shareholders and members of a group of related corporations and limited_liability companies llcs that we will call the umlic entities through the umlic entities pe- titioners acquired and serviced portfolios of distressed_debt that they had pur- chased from financial institutions and government agencies petitioners typically sought investors to lend them money to purchase these obligations petitioners initially created a number of umlic entities to avoid cross- collateralization and facilitate discrete financing arrangements for each loan port- folio in date petitioners organized and elected s_corporation status for a holding_company called umlic consolidated inc a north carolina corporation umlic s-corp or company in a sec_351 transaction each petitioner transferred to the company his respective ownership interests in the umlic entities with a cost_basis of dollar_figure in exchange for big_number shares of the company’s common_stock there were three primary reasons for this consoli- dation to reduce the number of tax_return filings and financial statement reports to allow assets to be moved more efficiently among the subsidiary entities and to take the first step down the road toward achieving substantial tax benefits as explained in detail below as part of the sec_351 exchange each petitioner executed with umlic s-corp a restricted_stock agreement rsa and an employment agreement a principal purpose of these agreements was to require petitioners to perform fu- ture services for umlic s-corp in order to secure full rights in their stock read together these agreements specified a five-year earnout period and provided that either petitioner would forfeit of the value of his shares if he voluntarily terminated his employment with umlic s-corp before date re- moving or waiving this restriction required consent of the holders of of the shares entitled to vote in 141_tc_551 ruling on motions for summary_judgment we rejected respondent’s contention that petitioners’ umlic s-corp stock was substantially_vested when issued to them by virtue of sec_1_83-3 income_tax regs under that regulation a requirement that stock be forfeited if the employee is discharged for cause or for committing a crime will not be considered to result in a substantial_risk_of_forfeiture however we re- served for trial a number of other issues including respondent’s alternative argu- ment that petitioners’ stock was substantially_vested because their status as the company’s sole directors enabled them to remove at will any ownership restrictions to which their stock was subject so that the forfeiture conditions were unlikely to be enforced austin t c pincite see sec_1_83-3 income_tax regs petitioners were the sole directors of umlic s-corp throughout the tax years at issue mr kechijian was the company’s president his primary responsi- bilities included servicing loan portfolios collection general operations and hu- man resources mr austin was the senior executive vice president his primary responsibilities included acquiring loan portfolios performing due diligence in the evaluation of loan portfolios formulating bidding strategies performing cashflow analysis and maintaining investor relationships as of the company had employees many of whom had worked with petitioners for many years effective date certain tax-exempt entities including esops be- came eligible to be shareholders in s_corporations small_business job protection 2because petitioners received their umlic-s corp shares in a sec_351 exchange they were relieved of any obligation to recognize gain upon receipt of the shares or upon transfer of the ownership interests in the umlic entities to umlic s-corp the chief relevance of determining whether the shares were substantially_vested upon receipt is that this determination controls whether peti- tioners’ shares are treated for as outstanding_stock of the corporation sec_1_1361-1 income_tax regs for purposes of allocating umlic s-corp ’s income to petitioners act of sbjpa pub_l_no sec a stat pincite codified as sec_1361 in date with the avowed goal of encouraging long-term job retention petitioners caused umlic s-corp to form an esop for its employees including petitioners this esop initially had three co-trustees petitioners and david faber the company’s assistant controller in a determination_letter issued in early the irs recognized this esop as tax exempt under sec_401 and sec_4975 in the irs examined the esop for its and plan years after making technical adjustments to correct errors by the plan_administrator the irs certified the esop as being in full compliance under the code for tax years the irs and umlic s- corp executed a closing_agreement to this effect in date the company funded the esop with a dollar_figure loan which was refinanced several months later with an outside bank these funds were used to purchase on the basis of an outside appraisal big_number shares of the company’s common_stock thus as of date each petitioner owned of the company’s common_stock and the esop owned the remaining in date each petitioner established an irrevocable grantor_trust for the benefit of his family each transferred to his trust big_number shares of umlic s- corp common_stock still subject_to the rsa in exchange for a dollar_figure million promissory note the deed_of_trust permitted petitioners to reacquire any of the trust property by substituting other_property having an equivalent value from date until date petitioners their grantor trusts and the esop were the only shareholders of umlic s-corp b the restructuring and the payouts in late petitioners reorganized the ownership structure of their busi- ness two concerns prompted this restructuring first petitioners thought it might be desirable to bring in outside investors such as private equity and hedge funds to provide additional capital for the acquisition of distressed loan assets petitioners believed that such investors would be reluctant or unwilling to pur- chase shares in an s_corporation partially owned by an esop second because of a code amendment scheduled to take effect in date the s corpora- tion esop structure that petitioners had adopted was about to lose much of its allure as a tax planning device see economic growth and tax relief reconcilia- tion act of egtrra pub_l_no sec d stat pincite codified as sec_409 the amendments made by this section shall apply to plan years beginning after date revrul_2003_6 2003_1_cb_286 petitioners’ restructuring plan envisioned selling all of umlic-s corp ’s assets consisting principally of its operating subsidiaries to a new holding com- pany wholly owned directly or indirectly by petitioners the new holding com- pany which would thereafter conduct the distressed loan business would be or- ganized as an llc thus facilitating possible investment by sophisticated private investors umlic s-corp would be left with cash equivalents essentially freezing its value--and the value of the stake held by the esop--as of the date the sale was consummated and the new holding_company would acquire a stepped-up_basis in the acquired assets for purposes of claiming future deductions for depreciation and amortization expense in date petitioners formed umlic holdings llc holdings as the acquiring company petitioners each held through intermediaries a membership interest in holdings and were its sole directors because umlic s- corp proposed to sell substantially_all of its assets to holdings the transaction had to be approved by the former’s shareholders including the esop to avoid potential conflicts of interest petitioners on advice of counsel resigned their roles as co-trustees of the esop scott hoehn umlic s-corp ’s controller was selected to serve as successor co-trustee with mr faber mr hoehn and mr fa- ber as senior employees of the company were both beneficiaries of the esop before voting on the asset sale the esop secured on advice of counsel a fairness opinion that approved the terms as fair to the esop participants in no- vember petitioners and the esop unanimously approved the sale of umlic s-corp ’s operating_assets to holdings in exchange for a dollar_figure million interest- bearing promissory note and the assumption of certain liabilities umlic s- corp realized gain of dollar_figure million on this sale it elected out of installment_sale treatment under sec_453 and allocated of the gain to the esop allegedly the sole holder of its then-outstanding shares on a schedule_k-1 shareholder’s share of income deductions credits etc the attorneys who prepared the fairness opinion noted that umlic s- corp ’s post-sale assets--consisting of a promissory note and cash--would be un- diversified as a condition of approving the sale the esop required that it sec_5 stake be redeemed within one year the redemption price was set pincite of umlic s-corp ’s value on date ie dollar_figure or of its value on the redemption date whichever sum was larger in date petitioners engaged in a series of transactions that caused umlic s-corp to be reincorporated in south carolina and renamed umlic 3the esop used a passthrough voting system whereby participants voted confidentially through a third party who directed the esop trustees to vote in accordance with the majority vote of the participants consolidated inc new umlic s-corp petitioners elected s_corporation status for new umlic s-corp at that time all of the stock held by petitioners and their grantor trusts was converted to new umlic s-corp stock although petitioners did not articulate a clear business_purpose for the reincorporation mr austin testified that it was intended to take advantage of lower corporate franchise_taxes in south carolina petitioners faithfully discharged their obligations under the rsa and the employment agreements through date on date the re- strictions on their stock now denominated new umlic s-corp stock accord- ingly lapsed as of that date the fmv of the big_number shares of stock held by each petitioner and his grantor_trust was dollar_figure petitioners thereafter executed a series of transactions in order to avoid hav- ing to report this sum on their federal_income_tax returns as compensation subject_to income and employment_tax on date each petitioner en- tered into a surrender agreement and a subscription agreement with new umlic s-corp these agreements provided that each petitioner would surrender his big_number existing and now unrestricted shares and simultaneously repurchase big_number identical shares in exchange for a dollar_figure million promissory note with a year term the previously approved redemption of the esop’s shares occurred on date because the appraised value of new umlic s-corp was then lower than it had been on date the redemption price was set at dollar_figure the previously agreed higher price the esop received cash in that amount in exchange for its big_number shares approximately dollar_figure million of the sale proceeds inured to the benefit of esop participants other than petitioners the esop was subsequently terminated its assets were merged into a sec_401 plan serviced by united mortgage one of the umlic entities following redemption of the esop’s shares new umlic s-corp declared and paid on date a distribution uniformly referred to by the parties as the special dividend of dollar_figure million each petitioner received dollar_figure million for his big_number shares each petitioner’s grantor_trust received dollar_figure million for its big_number shares c petitioners’ tax reporting and irs examination petitioners did not report any income from umlic s-corp on their federal_income_tax returns they took the position that their stock and that owned by their grantor trusts was subject_to a substantial_risk_of_forfeiture and 4the payout to the esop was funded by a payment from holdings to new umlic s-corp on the dollar_figure million promissory note was thus substantially nonvested within the meaning of sec_1_83-3 income_tax regs for purposes of subchapter_s stock that is issued in_connection_with_the_performance_of_services and that is substantially nonvested is not treated as outstanding_stock of the corporation and the holder of that stock is not treated as a shareholder solely by reason of holding the stock sec_1_1361-1 income_tax regs because the big_number shares owned by petitioners and their grantor trusts were deemed to be non-outstanding umlic s-corp for tax years allocated of its income losses deductions and other tax items to the esop consistently with the company’s reporting neither petitioner reported any flow- through items from umlic s-corp on the joint_return he filed with his spouse for or and because the esop was a tax-exempt_entity it likewise reported no taxable_income from umlic s-corp for for each petitioner took the position that he had surrendered his ori- ginal shares and acquired replacement shares worth dollar_figure million in exchange for a dollar_figure million promissory note each petitioner accordingly reported the differ- ence between those amounts or dollar_figure million as compensation income under sec- 5a holder of restricted s_corporation stock may elect to be treated as a share- holder see sec_1_1361-1 income_tax regs predictably neither petitioner made this election tion each petitioner took the position that he and his grantor_trust had acquired an increase in basis in the new umlic s-corp shares by virtue of the respective dollar_figure million promissory notes so that the dollar_figure million special dividend merely reduced their respective bases and generated no additional taxable_income to either the irs examined petitioners’ returns for it determined that petitioners’ stock in umlic s-corp was substantially_vested upon receipt in that their stock and that of their grantor trusts was outstanding for and that they were accordingly required to report their pro_rata shares of the company’s income for each year the irs further determined that petitioners did not have sufficient bases in their new umlic s-corp stock to make the special dividend nontaxable and it determined accuracy-related_penalties for all five years the irs issued petitioners timely notices of deficiency for and they timely sought redetermination in this court in date we granted respon- dent leave to amend his answer to assert lack of economic_substance as an alterna- tive basis for the adjustments determined in the notice_of_deficiency we subsequently consolidated the cases for purposes of trial briefing and opinion opinion the irs’ determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving those determinations erro- neous rule a 290_us_111 petitioners contend that respondent bears the burden_of_proof for two reasons they have satisfied the requirements of sec_7491 for shifting the burden_of_proof and respondent raised a new_matter in his amended answer see rule a because we decide all factual issues on a preponderance_of_the_evidence we need not decide who has the burden_of_proof see sec_7491 138_tc_306 supplementing tcmemo_2011_209 i petitioners’ stock as restricted_stock sec_83 applies where property is transferred to a taxpayer in con- nection with the performance of services upon such a transfer the excess of the fmv of the property over the amount if any paid for the property is included in 6in his amended answer respondent alleged among other things that peti- tioners did not have a non-tax business_purpose for the date surren- der of their stock and that they entered into the subscription agreements in order to avoid reporting the fair_market_value of the stock as income and pay em- ployment taxes in the year the taxpayer’s gross_income for the first taxable_year in which the taxpayer’s rights in the property are transferable or are not subject_to a substantial_risk_of_forfeiture sec_83 the statute thus permits a taxpayer to defer recognition of income until his rights in the restricted_property become substantially_vested sec_1_83-1 income_tax regs see 641_f3d_1051 9th cir sec_83 provides that t he rights of a person in property are subject_to a substantial_risk_of_forfeiture if such person’s rights to full enjoyment of such property are conditioned upon the future performance of substantial services by any individual the regulations echo the statutory definition see sec_1_83-3 income_tax regs the risk of forfeiture analysis requires a court to determine whether the property interests transferred by the employer are capable of being lost 634_f3d_212 2d cir petitioners contend that their stock in umlic s-corp was subject_to a sub- stantial risk of forfeiture when they received it in date and remained subject_to a substantial_risk_of_forfeiture until date when the five-year earnout restriction lapsed respondent contends that petitioners’ stock was sub- stantially vested when they received it in date that their stock was thus outstanding for subchapter_s purposes throughout the tax years at issue and that petitioners consequently were required to report their pro_rata shares of the company’s income on their returns respondent advances two threshold arguments that we address briefly first he contends that sec_83 is inapplicable because petitioners supplied only property and no substantial future services in exchange for the umlic s-corp stock in our prior opinion in these cases we stated that s ection a applies where as concededly occurred here property is transferred to a taxpayer ‘in con- nection with the performance of services ’ austin t c pincite emphasis added if petitioners had not received the stock in connection with the perfor- mance of services the regulation upon which respondent relied at the summary_judgment stage-- sec_1_83-3 income_tax regs --would have had no pos- sible application in any event the rsas and the employment agreements by their terms required petitioners to perform substantial future services for umlic s- corp as a condition of receiving the full value of their stock we reject re- spondent’s current argument to the contrary second respondent contends that petitioners could not have received stock that was substantially nonvested for sec_83 purposes yet concurrently have owned at least of the total combined voting power of all classes of umlic s-corp stock as was necessary to qualify for nonrecognition of income under sec_351 and sec_368 respondent urges that petitioners are improperly trying to have it both ways we are unpersuaded by this argument respondent does not contend that the sec_351 exchange was invalid and has not sought to impose tax on that transaction the regulations do provide that f or purposes of subchapter_s stock that is issued in_connection_with_the_performance_of_services and that is substantially nonvested is not treated as outstanding_stock of the corporation and the holder of that stock is not treated as a shareholder solely by reason of holding the stock sec_1_1361-1 income_tax regs but this regulation by its terms applies only f or purposes of subchapter_s respondent cites no auth- ority for the proposition that it would disable a stock-for-stock_exchange from qualifying for nonrecognition treatment under subchapter_c in any event even if we were to find that petitioners’ stock was not outstanding for sec_351 pur- poses sec_83 would still prevent recognition of any income attributable to the stock until the restrictions lapsed we turn now to that factual question whether petitioners’ stock was sub- stantially nonvested when they received it and remained so until the putative re- strictions lapsed on date the requirement that an employee perform future services as a condition of obtaining full enjoyment of restricted_property is sometimes called an earnout restriction see campbell v commissioner tcmemo_1990_162 59_tcm_236 aff’d in part rev’d in part 943_f2d_815 8th cir in our previous opinion in these cases we ruled that an earnout restriction creates a ‘substantial risk or forfeiture’ if there is a sufficient likelihood that the restriction will actually be enforced austin t c pincite we must now decide whether as respondent contends the restriction was unlikely to be enforced here each petitioner owned directly or through his grantor_trust of umlic s-corp ’s voting common_stock with the esop owning the remaining in situations such as this where nominally restricted_property is transferred to an employee who owns a significant amount of the total combined voting pow- er or value of all classes of stock of the employer_corporation the regulations direct us to consider several factors i n determining whether the possibility of forfeiture is substantial sec_1_83-3 income_tax regs these factors in- clude the employee’s relationship to other stockholders the extent of the other stockholders’ control potential control and possible loss of control of the corpor- ation the position of the employee in the corporation his relationship to the officers and directors of the corporation the identity of the person or persons who must approve his discharge and past actions of the employer in enforcing the restrictions ibid this regulation emphasizes the importance not just of percentage stock ownership but of de_facto power to control an example included in the regula- tion assumes that the president of a company owns only of its voting power but that the remaining stock is so diversely held by the public that the president in effect controls the corporation id under these circumstances the possibil- ity of the corporation enforcing a restriction on rights in property transferred to the president is not substantial and such rights are not subject_to a substantial_risk_of_forfeiture ibid in the cases before us the question is whether if either petitioner had quit his job before the end of the five-year earnout period umlic s-corp would like- ly have enforced the restriction requiring that he thereupon forfeit of the val- ue of his shares evaluating the facts in light of the factors set forth in the regula- tions we conclude that the answer to this question is yes petitioners had been business associates for years before forming umlic s-corp while both had experience in the loan servicing industry their skill sets were quite distinct mr austin performed the front-end work acquiring loan portfolios doing due diligence in evaluating these portfolios formulating bidding strategies performing cashflow analysis and maintaining investor relationships mr kechijian had back-end and back-office responsibilities servi- cing loan portfolios collection general operations and human resources pe- titioners recognized that the success of their business depended on their both re- maining with the company to incentivize this they executed reciprocal agree- ments whereby each would lose of the value of his stock if he left the com- pany within five years petitioners thus tied each other to the mast for a five- year period removal or waiver of this forfeiture provision required the consent of the holders of of the company’s shares as a holder of a interest facing the holder of another interest neither petitioner had power to control the company neither petitioner could act unilaterally to remove the forfeiture restric- tion affecting his stock if either petitioner threatened to leave during the five-year earnout period the other had a strong incentive to insist that the forfeiture restriction be enforced as written first given the complementary nature of their responsibilities and skill sets it was in each petitioner’s economic_interest to have the other remain with the company second if the departing petitioner forfeited of the value of his stock the value of the remaining petitioner’s stock and that of the esop would be increased accordingly there was no family or other relationship between petitioners that would have caused either of them to act against his economic_interest conceivably both petitioners might have decided independently that they wished to retire early instead of serving out their promised five-year terms but despite their status as the sole directors of the company they would have needed the consent of the esop to remove the forfeiture provisions for two reasons the esop would have had a strong economic incentive to refuse such consent first if petitioners left the company the company might well fold and the esop bene- ficiaries would then lose their jobs second if petitioners forfeited of the value of their stock the value of the esop’s stock would be increased astronom- ically respondent urges that petitioners could control the esop because they served as two of its initial three trustees and mr faber the third trustee was sub- ordinate to them but respondent ignores the fiduciary duties that all three owed 7respondent notes that petitioners acted in unison with respect to most corporate matters during but on virtually all these matters their busi- ness interests were closely aligned this track record does not suggest that peti- tioners would act in unison on a multi-million-dollar matter with respect to which their economic interests were diametrically opposed the esop under the employee_retirement_income_security_act_of_1974 u s c secs a b the plan’s trustees were required to re- frain from self-dealing in the plan’s assets for their own benefit and to discharge their duties with the care skill prudence and diligence that a prudent man acting in a like capacity would use as trustees petitioners were personally liable for any breaches of their fiduciary duty id sec mr austin mr faber and mr hoehn the successor trustee all credibly testified that they understood their fiduciary obligations to the esop when called upon to vote on the sale of umlic s-corp ’s assets to holdings the esop retained outside counsel that diligently protected its interests in advance of that vote petitioners resigned as trustees of the esop in order to prevent a conflict of interest because approving removal of the forfeiture provision affecting either peti- tioner’s shares would have been directly contrary to the economic_interest of the esop it would have been a grotesque conflict of interest for petitioners to have acted as esop trustees for such a vote we are confident that petitioners in such circumstances would have resigned as trustees as they in fact did in rather than face the consequences of a self-dealing charge the esop used a pass- through voting system whereby participants voted confidentially through a third party who directed the trustees to vote in accordance with the participants’ majority vote the participants would thus have been uninhibited in voting their economic_interest which would plainly have dictated a vote against waiver of the forfeiture provision respondent urges that petitioners’ stock was substantially_vested on issu- ance in light of the person or persons who must approve the employee’s dis- charge sec_1_83-3 income_tax regs under the peculiar drafting of the rsas and the employment agreements the event that would trigger stock forfei- ture was a discharge for cause with cause consisting of the employee’s refusal to continue working for the promised five-year term see austin t c pincite- respondent urges that either petitioner as one of the company’s two direc- tors could have blocked his being discharged for cause but the company’s by- laws allowed a director to be removed by a majority vote of shares if either pe- 8respondent urges that petitioners as the sole directors of umlic s-corp had the power to amend the rsas and the employment agreements petitioners in fact amended these documents in date and date to add new provisions addressing the sale of a disabled or deceased shareholder’s stock these amendments were minor they affected both petitioners equally and did not adversely affect the esop by contrast it was in neither petitioner’s economic_interest to acquiesce in removing the forfeiture restriction affecting the other’s shares and if both petitioners wished to depart simultaneously the esop had a powerful economic incentive to exercise its rights to ensure that the forfeiture pro- visions were enforced according to their terms titioner announced his intention to quit prematurely the other petitioner could have combined with the esop to remove the former as a director and then discharge him for cause respondent also urges that the forfeiture restriction was unlikely to be en- forced in light of past actions of the employer in enforcing the restriction sec_1_83-3 income_tax regs in date petitioners formed rescomm holdings rescomm a limited_partnership that held certain loan portfolios out- side the umlic s-corp structure in respondent’s view rescomm competed with umlic s-corp in the business of servicing loan portfolios in alleged viola- tion of the rsa whereby each petitioner agreed not to carry on or engage in any business or other activity in competition with the business of the company respondent contends that this alleged breach of the rsa by petitioners would have justified the company in invoking the forfeiture provision which it did not do we do not find this argument persuasive at trial mr hoehn credibly testi- fied that rescomm was formed as a temporary vehicle for holding loan portfolios financed by one of umlic s-corp ’s usual lenders varde partners varde this was precipitated by the entry of a judgment against umlic s-corp on an old loan which caused varde to decline for a brief period to finance any new loan portfolios owned by the umlic entities for that reason loan portfolios that varde wanted to finance were placed in rescomm instead but umlic s- corp continued to service these loans the formation and operation of rescomm did not cause petitioners to com- pete with umlic s-corp in violation of the rsa umlic s-corp could not compete to hold the portfolios that varde financed because varde at the time would not allow umlic s-corp to hold them and because umlic s-corp continued to service these loans the rescomm maneuver far from depriving umlic s-corp of a business opportunity actually allowed it to earn servicing in- come that it could not otherwise have earned in effect the formation of rescomm was an accommodation to one of umlic s-corp ’s commercial associates that en- abled the parties to continue business as usual despite a temporary contretemps in their relationship this assuredly did not give rise to an event of forfeiture under the rsa finally respondent errs in relying on qinetiq u s holdings inc subs v commissioner tcmemo_2015_123 110_tcm_17 aff’d 845_f3d_555 4th cir we there held and the court_of_appeals agreed that stock 9the problem with varde was apparently resolved six months later in no- vember the portfolios held by rescomm were transferred to holdings issued by an s_corporation to a shareholder was not transferred to him in_connection_with_the_performance_of_services and was not subject_to a substantial_risk_of_forfeiture ibid in so holding we relied on the fact that the shareholder had received for all years at issue allocations of income and losses from the s_corporation as if he was the owner of fully vested and outstanding_stock qinetiq t c m cch pincite indeed the taxpayer stipulated that if the shareholder were called to testify he would testify that his ownership of the stock was unrestricted as he and his employer had both rep- resented on their federal tax returns qinetiq t c m cch pincite on these critical factual points the facts of the instant cases are precisely the opposite of those in qinetiq in sum we conclude that petitioners’ stock was subject_to a substantial_risk_of_forfeiture when issued to them in and remained subject_to that risk until the restrictions lapsed on date neither petitioner held a controlling position in umlic s-corp if either failed to perform his duties or left the com- pany before the earnout restriction ended the other would have had every incen- tive to insist on enforcement of the forfeiture provision according to its terms the esop had if anything even stronger economic incentives to do this because the possibility of forfeiture was substantial sec_1_83-3 income tax regs the stock held by petitioners and their grantor trusts did not become substantially_vested until petitioners completed their promised service through the five-year earnout period ii economic_substance of s_corporation_esop structure taxpayers generally are free to structure their business transactions as they wish even if motivated in part by a desire to reduce taxes 293_us_465 81_tc_184 aff’d on this issue 752_f2d_89 4th cir however a trans- action that lacks business_purpose apart from tax_avoidance may be treated as a sham and disregarded for federal_income_tax purposes 435_us_561 rice’s toyota world inc t c pincite the eco- nomic substance of a transaction rather than its form controls frank lyon co u s pincite 77_tc_708 the u s court_of_appeals for the fourth circuit the appellate venue in these cases absent stipulation to the contrary has distilled a two-part test for this purpose to disregard a transaction a court must find that the taxpayer was motivated by no business_purpose other than obtaining tax benefits and that the transaction had no economic_substance because it offered no reasonable possibility of profit see rice’s toyota world inc f 2d pincite the first prong of this test is subjective and the second is objective 912_f2d_736 4th cir but both prongs are directed to the same question whether the transaction contained economic_substance aside from the tax consequences ibid whether a particular transaction or series of transactions should be respected or disregarded presents an issue of fact rice’s toyota world inc f 2d pincite a transaction must fail to pass muster under both prongs of this test in order for the court to disregard the transaction 436_f3d_431 4th cir in making that determination we must focus on the specific transaction s whose tax consequences are in dispute as opposed to the general business activities of the corporation id pincite we will accordingly address separately the transactions whose economic sub- stance respondent challenges a incorporation and operation of umlic s-corp respondent contends that the incorporation of umlic s-corp in decem- ber as a holding_company for the umlic entities lacked a legitimate busi- ness purpose and was devised solely to avoid taxes respondent points to peti- tioners’ admissions that the company was incorporated as a part of their respective estate_tax plans respondent also notes that the umlic entities did not meaning- fully change their mode of operations after being placed into the holding_company structure respondent contends that petitioners’ employment with umlic s-corp was devoid of substance because the company as opposed to its subsidiaries did not engage directly in business activities we find no merit in these arguments petitioners had legitimate business purposes for incorporating umlic s-corp including reducing the number of financial and tax filings and allowing free movement of assets among the subsid- iary entities it is immaterial that the umlic entities continued the same opera- tions after date and that the holding_company did not engage directly in operational activities this is true of holding_company structures throughout our economy it is also immaterial that petitioners intended to use umlic s-corp as part of a plan to achieve income_tax and estate_planning benefits taxpayers rou- tinely structure business transactions in part for these purposes see frank lyon co u s pincite gregory u s pincite petitioners observed all corporate formalities in creating and operating the holding_company structure and we find that it had economic_substance apart from tax considerations b formation and operation of the esop respondent contends that the esop lacked economic_substance because it was a mere accommodation party that enabled petitioners to defer receipt of in- come from umlic s-corp petitioners contend that they formed the esop properly under the laws in place at the time and that the esop provided meaningful benefits not only to them but also to it sec_101 other employee par- ticipants one may question and scholars did question the wisdom of congress’ decision to create the statutory framework of which petitioners took advantage but that framework did exist albeit briefly and petitioners’ implementation of it clearly had economic_substance see 848_f3d_779 6th cir the commissioner cannot fault taxpayers for making the most of the tax-minimizing opportunities congress created rev’g tcmemo_2015_119 effective date certain tax-exempt entities including esops be- came eligible to be shareholders of s_corporations sbjpa sec a codified as sec_1361 income allocable to an esop from an s_corporation moreover did not constitute unrelated_business_taxable_income under sec_512 see taxpayer_relief_act_of_1997 pub_l_no sec stat pincite1 codified as sec_512 and in and now re- stricted s_corporation stock was not considered outstanding so that no items of income loss deduction or credit were allocated to such shares sec_1 a income_tax regs taken together these provisions created a framework under which all the outstanding shares of an s_corporation could be owned by an esop making the company’s income immune from federal_income_tax so long as this structure per- sisted this arrangement was well known and frequently used by tax practitioners see eg burgess j w raby william l raby what stock counts--and when tax note sec_741 eminent tax scholars called for its repeal see joseph g de angelis daniel l simmons esop-owned subchapter_s cor- porations a mistake in need of a fix tax notes martin d ginsburg the taxpayer_relief_act_of_1997 worse than you think tax notes in congress amended the code to attribute to certain non-esop shareholders of a closely held s_corporation any income allocated by it to an esop see egtrra sec d codified as sec_409 however this change was made prospective only it generally did not apply to plan years before for an esop like the esop in these cases that existed before see id respondent does not dispute that the code as in effect for allowed umlic s-corp to allocate of its income to the esop indeed the secretary’s own regulations required this see sec_1_1361-1 income_tax regs respondent nevertheless attacks the esop’s validity on economic sub- stance grounds he contends that the esop was a mere accommodation party for petitioners’ tax-avoidance plan and he contends that petitioners lacked a subjective business_purpose because other options such as a sec_401 plan existed for achieving their employee-retention goals we are not persuaded although the umlic entities previously had a sec_401 plan in place petitioners decided that additional incentives were desir- able in an effort to retain existing employees many of whom had years of useful experience the code does not limit employers to a single mode of encouraging retirement income security to this end petitioners created and funded the esop whose beneficiaries included all of the company’s eligible employees the irs recognized the esop as tax-exempt under sec_401 in a determination_letter issued in early in a subsequent examination the irs found the esop to be in full compliance with all code requirements during and executed a closing_agreement to that effect between and the esop’s assets grew in value from dollar_figure to dollar_figure million when its stock was redeemed in date about dollar_figure million of the proceeds inured to the benefit of esop participants other than petitioners un- der these circumstances respondent has no plausible argument that the esop lacked economic_substance respondent contends that the esop committed technical footfaults in tax compliance filing the wrong irs form or completing certain forms inaccurately or incompletely the esop is not before us and we do not address these arguments the only question relevant here is whether the formation and maintenance of the esop had economic_substance and served a legitimate business_purpose it clear- ly did c sale of umlic s-corp ’s assets to holdings respondent likewise challenges on economic_substance grounds the no- vember sale of umlic s-corp ’s operating_assets to holdings respondent discerns a tax-avoidance motivation for this transaction it enabled umlic s-corp to realize its built-in_gain and allocate of that gain to the esop while the esop remained its only outstanding shareholder concurrently hold- ings acquired a stepped-up_basis of dollar_figure million in the transferred assets for pur- poses of claiming future deductions for depreciation and amortization expense at trial mr austin testified that holdings was formed to facilitate future in- vestment by hedge funds and private equity firms which petitioners believed would be reluctant to invest in an s_corporation partially owned by an esop we also find that in arranging the sale of umlic s-corp ’s operating_assets to a new company they wholly owned petitioners were motived by a desire to unwind the s_corporation_esop structure they had adopted in because of a change in law that structure was about to lose its luster as a tax-planning device we find that petitioners in both a subjective and an objective sense had a legitimate business_purpose for this transaction see rice’s toyota world inc f 2d pincite the sale of umlic s-corp ’s operating_assets to holdings had real-world consequences it essentially froze the value of the esop triggering receipt of a fairness opinion and requiring voting approval from the esop par- ticipants revising the structure of petitioners’ business in response to a change in law while in a sense tax-motivated did not constitute an illegitimate business pur- pose the code permitted umlic s-corp to elect out of installment treatment see sec_453 and allocating of the gain to the esop the sole then- outstanding shareholder was consistent with the governing regulations see sec_1_1361-1 income_tax regs to the extent that respondent is concerned that holdings could claim an artificially inflated stepped-up_basis in the transferred assets for depreciation and amortization purposes that concern is addressed by other code provisions and is not before usdollar_figure 10the sale of umlic s-corp ’s assets to holdings was an installment_sale because at least payment was to be received after the close of the taxable_year in which the disposition occur red see sec_453 in the case of an installment_sale of depreciable_property between related_persons section continued iii stock surrender and repurchase respondent aims his economic_substance arrow at a more promising tar- get when he attacks the surrender and repurchase transactions that petitioners executed in date on date the restrictions on petitioners’ stock expired and they became fully vested owners of their shares sec_83 requires that the excess of the fmv of restricted_property at the time it becomes substanti- ally vested over the amount if any paid for the property be reported as compensa- tion income to the employee for the taxable_year in which the restrictions lapse the parties agree that the fmv of big_number shares of new umlic s-corp stock on date was dollar_figure the parties likewise agree that each petition- er’s cost_basis in his shares was dollar_figure under sec_83 each petitioner was thus required to report on his return compensation income of dollar_figure continued g c generally provides that the purchaser may not increase the basis of any property acquired in such sale by any amount before the time such amount is includible in the gross_income of the seller an exception is available if it is established to the satisfaction of the secretary that the disposition did not have as one of its principal purposes the avoidance of federal_income_tax sec_453 we have no occasion in these cases to decide how these provisions would apply where as here the seller’s only outstanding shares were owned by a tax-exempt_entity and the seller elected out of the installment_method docu- ments included in the record of these cases indicate that holdings deducted dollar_figure million of loan portfolio amortization expense on its form_1065 u s return of partnership income and that the irs disallowed this deduction in an effort to avoid reporting this income each petitioner in date entered into simultaneous surrender and subscription agreements with new umlic s-corp under the former agreement each petitioner purported to surren- der to the company his big_number shares and the big_number shares held by his grantor_trust in exchange for no consideration under the latter agreement each petitioner purported to repurchase big_number identical shares with an agreed-upon fmv of dollar_figure million in exchange for a dollar_figure million promissory note petitioners contend that each of them was thus required by sec_83 to report as compensation_for only dollar_figure million the excess of his repurchased shares’ fmv over the face value of his promissory note dollar_figure million dollar_figure million the business_purpose peti- tioners alleged for these transactions was avoiding the need for new umlic s- corp to pay employment_taxes on dollar_figure of compensation to each petition- erdollar_figure this argument fails for a variety of reasons sec_83 requires that the fmv of stock be treated as compensation income to the shareholder at the sec_3121 provides that any amount deferred under a nonquali- fied deferred_compensation plan is taken into account for employment_tax pur- poses on the later of the date on which the services are performed or the date on which there is no longer a substantial_risk_of_forfeiture accordingly new umlic s-corp was required to pay employment_taxes on the amounts petitioners were required to include in income as wages for see sec_31 v - e employment_tax regs first time the stock becomes substantially_vested see eg culp v commissioner tcmemo_1989_517 see also mitchell v commissioner tcmemo_1990_617 aff’d without published opinion 992_f2d_1219 9th cir that occurred on date and sec_83 requires a snapshot valuation as of that date petitioners stipulated that the value of the stock each owned on date directly or through his grantor_trust was dollar_figure each thus received taxable compensation in excess of dollar_figure million at that time neither could unring this bell by subsequent actions with respect to the stock whether that ac- tion consisted of sale to a third party or surrender to the corporationdollar_figure in any event it is clear that the simultaneous surrender and repurchase transactions were palpably lacking in economic_substance applying the two-part test in rice’s toyota world inc f 2d pincite we must first determine whether petitioners in surrendering and immediately repurchasing their stock were moti- 12nor can either petitioner contend that the dollar_figure million promissory note if bona_fide would offset this income inclusion sec_83 reduces the snap- shot value of the formerly restricted_stock by the amount if any paid for such property and amount_paid refers to what was paid for the transfer of property to which sec_83 applies sec_1_83-3 income_tax regs if the promissory note were thought to have economic_substance it was paid not for the original re- stricted shares but for the replacement shares all of the restrictions lapsed on date since either petitioner could have sold his stock to a third party during the intervening three-month period the replacement shares received on date cannot have been restricted_stock that was transferred in connec- tion with the performance of services see sec_1_83-3 income_tax regs vated by no business purposes other than obtaining tax benefits we determine petitioners’ subjective motive by examining the objective evidence before us see 938_f2d_466 4th cir aff’g tcmemo_1989_660 a taxpayer may demonstrate a valid business_purpose by showing that the transaction was rationally related to a useful nontax purpose that is plausible in light of the taxpayer’s conduct and economic situation acm p’ship v commissioner tcmemo_1997_115 73_tcm_2189 aff’d in part rev’d in part 157_f3d_231 3d cir on the record before us we find that petitioners’ execution of the sur- render and subscription agreements was motivated by no purpose apart from tax_avoidance the only business_purpose mr austin could suggest for these transactions was avoidance of the need to pay employment_taxes that is in itself a tax-avoidance purposedollar_figure and by admitting that petitioners sought to avoid pay- ment of employment_taxes mr austin in effect admitted that they sought to avoid 13we did not find credible mr austin’s testimony that neither the company nor petitioners had the financial ability to pay the employment_taxes during petitioners’ businesses were thriving at this time and each petitioner had net_worth in excess of dollar_figure million the company had no difficulty redeeming the esop’s shares for dollar_figure million in date and paying a dollar_figure million dividend one week later these were both voluntary payments the assertion that the com- pany at this time could not afford to make legally required_payments of employ- ment taxes is preposterous payment of income taxes because the former would not be payable unless the latter were payable also petitioners have thus failed to demonstrate that these transactions were rationally related to a useful nontax purpose acm p’ship t c m cch pincite the second prong of the test in rice’s toyota world inc f 2d pincite requires an objective determination of whether a reasonable possibility of profit from the transaction existed apart from tax benefits see also 87_tc_1471 neither petitioner could envision a reasonable possibility of profit by surrendering for no consideration stock worth dollar_figure mil- lion and no rational person would incur indebtedness of dollar_figure million to acquire stock that he already owned free and clear those notes themselves lacked eco- nomic substance each petitioner then owned a interest in new umlic s- corp so each was in effect issuing for no rational business_purpose a dollar_figure mil- lion promissory note to himself for these reasons we find that the surrender and repurchase transac- tions lacked economic_substance in both a subjective and an objective sense we accordingly hold that each petitioner must include in gross_income for the fmv of his new umlic s-corp shares as of the date the earnout restriction lapsed to the extent that value exceeded his basis in those shares for each petitioner that sum is dollar_figure of which he previously reported dollar_figure million dollar_figure iv taxability of special dividend on date new umlic s-corp declared and paid a special divi- dend supra p of dollar_figure million dollar_figure million to each petitioner and dollar_figure mil- lion to each petitioner’s grantor_trust petitioners treated these distributions as nontaxable theorizing that their dollar_figure million promissory notes afforded them basis in excess of the distributions we reject that argument having found the notes to lack economic_substance cf 174_f3d_928 8th cir oren v commissioner tcmemo_2002_172 84_tcm_50 aff’d 357_f3d_854 8th cir even if the notes did have economic_substance it is questionable whether petitioners would receive a basis increase where they in effect issued the notes to themselves without subject- ing themselves to an increased risk of economic loss 14under sec_83 umlic s-corp would presumably be entitled to a deduction equal to the amount petitioners must include in gross_income under sec_83 this deduction would consequently affect petitioners’ pro_rata shares of income from the company as reported on their schedules k-1 we leave any applicable tax consequences to the parties’ rule_155_computations however the dollar_figure income inclusion under sec_83 as deter- mined in the previous section did afford petitioners a basis increase sec_1_83-4 income_tax regs provides that if property to which sec_83 appl ies is acquired by any person while such property is still substantially nonvested such person’s basis for the property shall reflect any amount_paid for such property and any amount includible in the gross_income of the person who performed the services petitioners performed the relevant services and upon lapse of the stock restrictions dollar_figure was includible in each petitioner’s gross incomedollar_figure each petitioner’s basis in his new umlic s- corp shares was thus increased by dollar_figure 15respondent asserts that each petitioner could be entitled to a basis increase only for the amount dollar_figure million that he actually included in gross_income under sec_83 on his return but the regulations explicitly state that upon lapse of the restrictions the shareholder’s basis shall reflect any amount includi- ble in the gross_income of the person who performed the services sec_1 b income_tax regs emphasis added under sec_83 and this opinion dollar_figure was includible in each petitioner’s income for and must there- fore be added to basis 16under the applicable ordering rules any potential basis adjustments attrib- utable to umlic s-corp ’s sec_83 deduction would be made after the dollar_figure increase attributable to the sec_83 inclusion and any decreases attributable to the special dividends any such adjustments would have no effect on the result we reach in these cases under sec_1368 a distribution from an s_corporation with no ac- cumulated earnings_and_profits e_p is not included in the gross_income of a shareholder to the extent it does not exceed the adjusted_basis of his stock be- cause umlic s-corp was always an s_corporation it had no accumulated e_p see 110_tc_27 after adding dollar_figure to basis and making all other basis adjustments required by sections each petitioner had an adjusted_basis in his new umlic s-corp shares well in excess of dollar_figure million the dollar_figure million dividend paid to each petitioner and his grantor_trust was thus nontaxable v penalties the code imposes a penalty upon the portion of any underpayment of income_tax that is attributable to among other things negligence or any sub- stantial understatement of income_tax sec_6662 and b and negli- gence is defined as any failure to make a reasonable attempt to comply with the provisions of the code sec_6662 an understatement of income_tax is sub- stantial if it exceeds the greater of dollar_figure or of the tax required to be shown on the return see sec_6662 under sec_7491 the commissioner bears the burden of production with respect to the liability of an individual for any penalty see 116_tc_438 no penalties are due for tax years because there are no deficiencies for those years respondent has met his burden of production for with respect to petitioners’ negligence and disregard of rules and regulations by showing that each petitioner failed to report dollar_figure of income with respect to his new umlic s-corp stock the un- derstatements of income_tax attributable to those excluded income items exceed both dollar_figure and of the tax required to be shown on each return the burden thus shifts to petitioners to prove that the penalties do not apply for see id pincite sec_6664 provides that the accuracy-related_penalty shall not be imposed with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to it the decision as to whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances see sec_1_6664-4 income_tax regs generally the most important factor in determining the existence of reasonable_cause is the taxpayer’s effort to ascertain his correct_tax liability circumstances that may signal reasonable_cause and good_faith include an honest misunder- standing of fact or law that is reasonable in light of all the facts and circum- stances including the experience knowledge and education of the taxpayer ibid for purposes of sec_6664 a taxpayer may be able to establish reason- able cause and good_faith by showing reliance on the advice of a professional tax adviser sec_1_6664-4 income_tax regs to establish reasonable_cause and good_faith through reliance on the advice of a professional tax adviser the taxpayer must prove that the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 aff’d 299_f3d_221 3d cir in his trial testimony mr austin did not aver that he or mr kechijian had relied on the advice of a tax professional in connection with the surrender and repurchase transactions or in reporting dollar_figure million rather than dollar_figure million as compensation income on his tax_return indeed petitioners state in their an- swering brief that mr austin and mr kechijian have never asserted a ‘reliance on tax professionals’ defense in these cases petitioners were sophisticated businessmen with extensive experience in fi- nancial markets and complex tax planning the objective of the tax planning in which they engaged was to defer until their obligation to report income in connection with the business activities of the umlic entities petitioners knew that they would be required to report substantial income when the restrictions on their stock lapsed on date even if they had secured an opinion that this requirement would disappear if they exchanged their big_number shares for big_number identical shares it is hard to imagine that such an opinion would pass the straight- face test petitioners’ overall conduct shows that they were fully aware of the tax con- sequences of their stock’s becoming substantially_vested on date they structured the surrender and repurchase transactions in order to avoid having to report income they knew to be taxable in so doing they did not act under an honest misunderstanding of fact or law that was reasonable under all the circum- stances we find that petitioners did not act with reasonable_cause and good_faith in failing to include in gross_income on their returns the full value of their new umlic s-corp stock accordingly we find that the portion of each under- payment stemming from this failure was attributable to negligence and because petitioners’ understatements of income_tax for far exceed the greater of dollar_figure or of the amount required to be shown on their returns we conclude that the underpayments are alternatively attributable to substantial under- statements of income_tax for which petitioners have not shown reasonable_cause to reflect the foregoing decisions will be entered under rule
